DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 21-30) in the reply filed on 10/6/2022 is acknowledged.
Claims 31-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/6/2022.
The examiner notes that the applicant did not specifically elect a species as set forth in the restriction mailed on 8/8/2022.  The examiner notes that the originally presented claims are drawn to Species F (Figure 7-8C; examiner hereby modifies Species G into Species F because Figures 7 and 8A-8C seem to describe the same embodiment) and therefore the election of species is treated as Species F (Figures 7-8C).  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/20/2020 and 4/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 25 been renumbered 24, 26 has been renumbered 25, etc..
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiwatashi et al. (US 5,762,380; hereafter Hiwatashi).
In regard to claim 21, Hiwatashi discloses a medical connector (see at least Figure 1; the examiner is treating “medical” as an intended use limitation), comprising: a body (1) having a first end (left end) and a second end (right end); a body lumen (lumen of 1) extending through the body between the first end and the second end (see Figure 1); a first release member (left side release bush 13) coupled to the first end of the body, the first release member comprising a first release member lumen (13d) in communication with the body lumen (see Figure 1); a first engagement member (left side metallic chuck 11) operatively coupled to the first release member (see col. 2, lines 53-57), the first engagement member deflectable in a radially outward direction to receive a first elongate medical device (left side 3; see col. 3, lines 55-63), the first engagement member configured to releasably couple the first elongate medical device to the medical connector (see col 3, line 48-col. 4, line 10); a second release member (right side release bush 13) coupled to the second end of the body, the second release member comprising a second release member lumen (13d) in communication with the body lumen (see Figure 1); and a second engagement member (right side metallic chuck 11) operatively coupled to the second release member, the second engagement member deflectable in a radially outward direction to receive a second elongate medical device (right side 3; see col. 3, lines 55-63), the second engagement member configured to releasably couple the second elongate medical device to the medical connector (see col 3, line 48-col. 4, line 10).
In regard to claim 22, Hiwatashi discloses further comprising: a first seal (left side 5) disposed within the body lumen adjacent the first release member lumen (see Figure 1), the first seal configured to sealingly engage the first elongate medical device when the first elongate medical device is disposed within the body lumen (see col. 3, lines 16-22).
In regard to claim 23, Hiwatashi discloses further comprising: a second seal (right side 5) disposed within the body lumen adjacent the second release member lumen (see Figure 1), the second seal configured to sealingly engage the second elongate medical device when the second elongate medical device is disposed within the body lumen (see col. 3, lines 16-22).
In regard to claim 24 (numbered “25” in claim listing), Hiwatashi discloses wherein the first release member lumen (13d) has a first inside diameter (diameter at 13a), wherein the second release member lumen (13d) has a second inside diameter (diameter at 13e), and wherein the first inside diameter is greater than the second inside diameter (see Figure 1; flared diameter at 13a).
In regard to claim 25 (numbered “26” in claim listing), Hiwatashi discloses wherein the medical connector is configured to sealably couple with the first elongate medical device and the second elongate medical device (see col. 3, lines 16-22), and wherein an outside diameter of the first elongate medical device is greater than an outside diameter of the second elongate medical device (the medical devices are functionally recited).
In regard to claim 26 (numbered “27” in claim listing), Hiwatashi discloses wherein the first engagement member comprises a resilient element (left side 11a), the resilient element configured to engage the first elongate medical device when the first elongate medical device is disposed within the first release member lumen, wherein the first release member is configured to engage the resilient element such that a portion of the resilient element deflects radially outward relative to a longitudinal axis of the first release member lumen in an uncoupling state, and wherein the first release member is further configured to be disengaged from the resilient element such that a portion of the resilient element deflects radially inward relative to a longitudinal axis of the first release member lumen in a coupling state (see col. 2, line 49- col. 4, line 10; the release bush 13 is used to extend the locking claws 11a to allow removal of the tube 3).
In regard to claim 27 (numbered “28” in claim listing), Hiwatashi discloses wherein the second engagement member comprises a resilient element (right side 11a), the resilient element configured to engage the second elongate medical device when the second elongate medical device is disposed within the second release member lumen, wherein the second release member is configured to engage the resilient element such that a portion of the resilient element deflects radially outward relative to a longitudinal axis of the second release member lumen in an uncoupling state, and wherein the second  release member is further configured to be disengaged from the resilient element such that a portion of the resilient element deflects radially inward relative to a longitudinal axis of the second release member lumen in a coupling state (see col. 2, line 49- col. 4, line 10; the release bush 13 is used to extend the locking claws 11a to allow removal of the tube 3).
In regard to claim 28 (numbered “29” in claim listing), Hiwatashi discloses a medical connector system (see Figure 1; the examiner is treating “medical” as an intended use limitation), comprising: a medical connector (see Figure 1), comprising: a body (1) having a first end (left end) and a second end (right end); a body lumen (lumen of 1) extending through the body between the first end and the second end; a first release member (left side release bush 13) coupled to the first end of the body, the first release member comprising a first release member lumen (13d) in communication with the body lumen; a first engagement member (left side metallic chuck 11) operatively coupled to the first release member (see col. 2, lines 53-57), the first engagement member deflectable in a radially outward direction (see col. 3, lines 55-63); a second release member (right side release bush 13) coupled to the second end of the body, the second release member comprising a second release member lumen (13d) in communication with the body lumen (see Figure 1); and a second engagement member (right side metallic chuck 11) operatively coupled to the second release member (see col. 2, lines 53-57), the second engagement member deflectable in a radially outward direction (see col. 3, lines 55-63); a first elongate medical device (left side 3) configured to releasably couple with the first engagement member; and a second elongate medical device (right side 3) configured to releasably couple with the second engagement member.
In regard to claims 29 and 30 (numbered “30” and “31” in claim listing, respectively), Hiwatashi discloses the claimed invention. See rejections for claims 24-25 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783